Opinion by
Cline, J.
Willow baskets in nests, some containing three baskets and others containing two dozen, were not covered with any packing material but were fastened together by wire. A shipping tag bearing the words “Made in Poland” was attached to the wire on each package. It was claimed that the wire was the immediate container of the baskets. The court held that Congress in using the words “immediate container” intended a container in the nature of a covering. Kronfeld v. United States (5 Ct. Cust. Appls. 222, T. D. 34399) cited. The baskets in question were held not legally marked and the protest was overruled. Abstracts 23829 and 43817 cited.